     Case: 1:19-cv-02425 Document #: 29 Filed: 12/17/19 Page 1 of 1 PageID #:92




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANDREW PERRONG,

        Plaintiff,

v.                                                   Case No. 1:19-CV-02425

HARRIS & HARRIS, LTD.

        Defendant.

                                 STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Andrew Perrong and

Defendant Harris & Harris, Ltd., through their undersigned counsel, hereby stipulate to the

dismissal of this action (including all claims, counterclaims, and defenses of all parties) with

prejudice, with each party to bear its own fees and costs.

December 17, 2019.

                                                   /s/ Lindsey A.L. Conley
/s/ Alan W. Nicgorski
                                                   David M. Schultz
Michael C. Lueder
                                                   Lindsey A.L. Conley
Alan W. Nicgorski
                                                   Hinshaw & Culbertson LLP
Hansen Reynolds LLC
                                                   151 North Franklin Street, Suite 2500
150 S. Wacker, Suite 2400
                                                   Chicago, Il 60606
Chicago, IL 60606
                                                   ATTORNEYS FOR DEFENDANT
Anthony Paronich
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043

ATTORNEYS FOR PLAINTIFF
